Citation Nr: 9909540	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  93-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
conversion disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to January 
1945.  

This matter originates from an October 1992 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, that denied an application to 
reopen a claim of entitlement to service connection for pes 
planus and denied a compensable rating for service-connected 
conversion disorder.  The veteran appealed the denials to the 
Board of Veterans' Appeals (Board).  In a decision dated in 
July 1995, the Board upheld the rating determination denying 
the claimed benefits.  

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims (Court).  In a 
decision dated in September 1998, the Court affirmed the 
denial of the veteran's application to reopen his claim for 
service connection for pes planus.  However, the Court 
vacated and remanded for further development that part of the 
Board's decision denying a compensable rating for conversion 
reaction on the basis that the criteria for rating 
psychiatric disorders had changed during the pendency of the 
veteran's appeal.  Copies of the Court's decision and allied 
papers have been placed in the claims file.  

In December 1998, the Board wrote to the veteran's attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  However, the attorney-representative replied that he 
would not be representing the veteran before the Board or VA.  
Later in December, the Board wrote to the veteran, furnishing 
a copy to The American Legion, his current representative, 
and afforded him the opportunity to submit additional 
argument and evidence in support of his appeal.  In March 
1999, the veteran's representative submitted a written 
argument in support of the claim for a compensable rating for 
conversion disorder.  The representative requested that the 
matter be remanded for additional development if the current 
record was found to be inadequate to grant the claimed 
benefit.  


REMAND

The Court noted that during the pendency of this appeal, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities, effective November 7, 1996.  The 
new criteria for evaluating service-connected psychiatric 
disability are set forth at 38 C.F.R. § 4.130 (1998).  The 
new rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that a remand is warranted 
for purposes of reevaluating the service-connected conversion 
disorder.  As the Court indicated, under Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Moreover, the last VA compensation 
examination of record was conducted in April 1993.  A new 
examination is needed to adequately rate the service-
connected psychiatric disability.  

In view of the foregoing and in accordance with the Court's 
decision, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected conversion disorder 
at any time since his VA examination in 
April 1993.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the current severity of his 
service-connected conversion disorder.  
Any indicated tests should be undertaken, 
and all manifestations of current 
disability should be described in detail.  
The examiner is requested to use a multi-
axial assessment, to assign a Global 
Assessment of Functioning (GAF) Score 
consistent with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and to explain 
what the assigned score represents.  A 
complete rationale should be given for 
any opinions or conclusions expressed.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the remaining issue on 
appeal.  In readjudicating the claim for 
a compensable rating for conversion 
disorder, the RO should apply the amended 
schedular criteria, or the old criteria, 
whichever is to the advantage of the 
veteran, in accordance with the holding 
of the Court in Karnas v. Derwinski, 
summarized above.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


- 4 -


